Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 07 May, 2021. Claims 1-26 are pending in the instant application. Applicant’s election without traverse of Group I (claims 1-16 and 24) is acknowledged. Claims 17-23, 25, and 26 have been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.

37 C.F.R. § 1.98
	The information disclosure statement filed 22 April, 2020, has been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
The drawings filed 20 September, 2018, have been reviewed and are acceptable.

35 U.S.C. § 119
Acknowledgment is hereby made of Applicant’s claim for foreign priority based on GB 1604953.8 filed 23 March, 2016. Receipt is acknowledged of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.  

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are 
Applicant is reminded that whenever possible, the claims are to be complete in themselves. The utilization of a figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim." Ex parte Fressola, 27 U.S.P.Q.2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Claims 1 and 2 reference tables comprising a series of mutations. Claims 4 and 6 contain tables that reference various CDR amino acid sequences. The former claims should be amended to simply recite the precise mutations (e.g., “the alpha chain variable domain has at least one of the following mutations: D28S, R29W, G30E, S31G, I51L, S53A, N54D, and G55P, wherein said numbering is according to SEQ ID NO.: 2”) and the latter claims should be amended to simply recite the precise CDRs (e.g., “wherein in the alpha chain variable domain the sequence of amino acid residues 28-33, 51-56, and 91-101 is selected from the following: CDR128-33 (SWEGQS (SEQ ID NO.: 26)), CDR251-56 (LYADPD (SEQ ID NO.: 27)), and CDR391-101 (AVRTNSGYALN (SEQ ID NO.: 22))”).

35 U.S.C. § 112, First Paragraph
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the 

Written Description
Claims 1-16 and 24 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983).  In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
	To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
	The claims are broadly directed toward a T-cell receptor (TCR) capable of binding to an HIV-1 Gag p17 epitope (SLYNTVATL) in complex with HLA-A*02 wherein the TCR α chain comprises at least 90% identity to amino acid residues 1-112 of SEQ ID NO.: 2 and the TCR β chain comprises at least 90% identity to amino acid residues 1-113 of SEQ ID NO.: 3. The TCR α chain further comprises at least one of the following mutations: D28S, R29W, G30E, S31G, I51L, S53A, N54D, and G55P. The TCR β chain comprises the mutation Y50A and optionally one of the following mutations: Y51V, E52R, E53G, and E54V. The TCR α chain variable region comprises the following amino acid sequence (112 amino acids; CDRs are bold-faced): MQKEVEQNSGPLSVPEGAIA SLNCTYSDRGSQSFFWYRQYSGKSPELIMFIYSNGDKEDGRFTAQLNKASQYISLLIRDSKLSDSATYLCAVRTNSGYALNFGKGTSLLVTP. The TCR β chain variable region comprises the following amino acid sequence (113 amino acids; CDRs are bold-faced): MDAGVTQSPTHLIKTRGQQVTLRCSPKSG HDTVSWYQQALGQGPQFIFQYYEEEERQRGNFPDRFSGHQFPNYSSELNVNALLLGDSALYLCASSDTVSYEQYFGPGTRLTVT. The claims encompass an inordinate number of TCR variants that are neither described nor contemplated in the disclosure. Just 10% amino acid sequence variation would encompass upwards of 11 amino acid substitutions, insertions, or deletions at any location with the TCR α and β chains, including the CDRs. It has been well-documented that single or multiple amino acid substitutions, insertions, or deletions, particularly within the TCR CDRs, can have unpredictable effects on peptide binding (Varela-Rohena et al., 2008; Bennett et al., 2010). The disclosure only provides two limited working embodiments involving two mutants (m121 and m134) with a well-defined set of mutations in 
	Accordingly when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude Applicant was not in possession of a suitable number of TCR variants to support the claim breadth desired.

Allowable Subject Matter
	Amendment of the claim language to reference a T-cell receptor (TCR) capable of binding to the HIV-1 Gag p17 epitope SLYNTVATL in complex with HLA-A*02, wherein the TCR α chain comprises either the m121 or m134 mutant α chains set forth in SEQ ID NOS.: 6 or 7, respectively, and the TCR β chain set forth in SEQ ID NO.: 8, would be acceptable.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Thursday from 10:30 AM to 9:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               14 August, 2021